            Case 2:09-cv-01558-PBT Document 42 Filed 09/17/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KEVIN WAYNE MOBLEY,                          :
     Petitioner,                             :
                                             :
                        v.                   :       CIVIL ACTION NO. 09-CV-1558
                                             :
BRIAN COLEMAN, et al.,                       :
     Respondents.                            :

                                            ORDER

       AND NOW, this 17th day of September, 2020, in consideration of Petitioner Kevin

Wayne Mobley’s Motion for Relief from Judgment Under Fed. R. Civ. P. 60(b) (ECF No. 40), it

is ORDERED that:

       1.       The Motion is DISMISSED for lack of jurisdiction for the reasons set forth in the

Court’s Memorandum accompanying this Order.

       2.       A Certificate of Appealability is DENIED pursuant to 28 U.S.C. § 2253(c)

because reasonable jurists would not debate the propriety of this Court’s procedural ruling with

respect to these claims. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).

                                             BY THE COURT:

                                             /s/Petrese B. Tucker
                                             ___________________________________
                                             PETRESE B. TUCKER, J.
